Exhibit 10.25

 

LOGO [g628320g14y87.jpg]

October 23, 2012

David Tyronne Howton

29 Derby Lane

Weston, MA 02493

Dear Ty:

We are pleased to offer you a position as Senior Vice President, General Counsel
at Sarepta Therapeutics, Inc. (the “Company”), reporting to Christopher
Garabedian, President and Chief Executive Officer (“CEO”), pursuant to the terms
set forth in this letter agreement, effective on a date agreed to following your
acceptance of this offer (“Start Date”). Your employee orientation will begin at
11:00 a.m. on your Start Date at our Cambridge office, 245 First Street, Suite
1800, Cambridge, Massachusetts.

1. Employment At-Will.

If you accept our offer of employment, you will be an employee at-will, meaning
that your employment is of indefinite duration and either you or the Company may
terminate our employment relationship at any time for any reason, with or
without cause and with or without advance notice. However, you may be entitled
to severance benefits depending on the circumstances of your termination of
employment with the Company pursuant to a separate Change in Control and
Severance Agreement that you will be eligible to enter into with the Company. In
the event of your resignation, we request that you give the Company at least two
weeks’ notice.

2. Compensation.

(a) Base Salary. The Company will pay you an annual salary of $375,000 as
compensation for your services (the “Base Salary”). The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings. Your salary will be subject to
review and adjustments will be made based upon the Company’s normal performance
review practices.

(b) Target Bonus. You will be eligible to receive a target annual bonus of
thirty-five percent (35%) of your Base Salary, less applicable withholdings,
upon achievement of performance objectives to be determined by the CEO and the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
(the “Board”) in their sole discretion (the “Target Bonus”). The maximum bonus
you will be eligible to receive is one hundred fifty percent (150%) of your
target bonus. Due to the fact that you are joining the company after
September 30, 2012, you will not be eligible for a 2012 Target Bonus. In
forthcoming years, however, your annual Target Bonus, or any portion thereof,
will be paid as soon as practicable after the Board determines that the Target
Bonus has been earned, but in no event shall the Target Bonus be paid after the
later of (i) the fifteenth (15th) day of the third (3rd) month following the
close of the Company’s fiscal year in which the Target Bonus is earned or
(ii) March 15 following the calendar year in which the Target Bonus is earned.

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Ty Howton

October 23, 2012

Page 2 of 4

 

(c) Equity Award. We will recommend to the Compensation Committee after
commencement of your employment that you be granted an option to purchase
150,000 shares of the Company’s common stock (the “Option”). The exercise price
of the option will be equal to the closing trading price of the Company’s common
stock on the date of grant. Your grant will be subject to the terms, definitions
and provisions of the Company’s 2002 Equity Incentive Plan (the “Equity Plan”),
and the stock option agreement by and between you and the Company (the “Option
Agreement (together, the “Equity Agreements”), both of which documents are
incorporated herein by reference. Twenty-five percent (25%) of the shares
underlying the Option will vest and become exercisable on the first anniversary
of the Start Date, and 1/48th of the shares underlying the Option will vest and
become exercisable on each monthly anniversary of the Start Date thereafter,
such that the Option will be fully vested and exercisable on the fourth
anniversary of the Start Date, subject to your continued employment through any
such vesting dates.

(d) Parking. Onsite parking at the Cambridge location is available through Laz
Parking (ww.lazparking.com). If you elect to park in this lot, you must first
fill out the appropriate paperwork and register with Laz Parking. The Company
will reimburse your Laz Parking expenses up to a maximum of $130 per month,
which is fifty percent (50%) of the current monthly Laz Parking fee, in
accordance with the Company’s expense reimbursement policy.

(e) Other Employee Benefits. During your employment with the Company, you will
be entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other executive officers
of the Company, including without limitation any annual equity grants. None of
the benefits offered to you by the Company create a right to continue in
employment for any particular period of time. Any statements to the contrary
that may have been made to you are unauthorized and are superseded and cancelled
by this offer letter. Please also remember that employment terms like your
position, hours of work, work location, compensation, the stock option plan, and
other employee benefits may change over the course of employment at the
Company’s discretion.

3. Severance Benefits.

Following commencement of your employment with the company you will be eligible
to enter into the company’s standard Change in Control and Severance Agreement.
This agreement will outline any severance benefits you may be eligible for in
the event of certain terminations of your employment.

4. Proprietary Rights Agreement.

As a condition of your employment, you are required to sign a Confidential
Proprietary Rights and Non-Disclosure Agreement (“Confidentiality Agreement”)
and you have already done so. For your records, a copy of your fully executed
Confidentiality Agreement is enclosed. We wish to emphasize the importance we
place on the proper treatment of all proprietary information, including that
which you may have come into contact with in your prior employment. The Company
is extending this offer to you based upon your general skills and abilities, and
not your possession of any trade secret, confidential or proprietary information
of a former employer. The Company requires that you do not obtain, keep, use for
our benefit, or disclose this type of information from any prior employers to
us. By accepting this offer, you will also be affirming to the Company that you
are not a party to any agreement with a prior employer that would prohibit your
employment with us.

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Ty Howton

October 23, 2012

Page 3 of 4

 

Moreover, you agree that during the term of your employment, you will not engage
in any other employment, occupation, consulting, or other business activity
directly related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to the Company.

5. Background Investigation/Reference Checks.

As a part of the employment process, we reserve the right to conduct background
investigations and/or reference checks on all potential employees to the fullest
extent permitted under applicable law. Your job offer, therefore, is contingent
upon a clearance of such background investigation and/or reference check.

6. Eligibility for Employment.

The United States government requires all U.S. employers to verify that
employees are eligible to work in the United States. This law applies to
citizens and non-citizens. Enclosed is a list of documents that are acceptable
for completing the employment verification (Form I-9) process. Please bring your
documentation with you on your first day. The law requires that such
documentation be provided within 3 business days of the effective date of your
employment, or your employment relationship with the Company may be terminated.
In addition, since the Company is a Federal contractor, please note that we
participate in e-Verify (an online work authorization verification system).

7. Miscellaneous.

This letter will be governed by the laws of the State of Massachusetts. This
letter, the Equity Agreements and the Confidentiality Agreement, set forth the
terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your interviews or relocation negotiations, whether written or oral.
This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by the
Company CEO or President and you.

If you wish to accept employment with Sarepta Therapeutics, please sign this
letter and return one copy to me. This offer will remain open through
October 29, 2012.

We are pleased to welcome you to Sarepta Therapeutics. If you have any
questions, please give me a call at 617-444-8424 ext 3107.

Sincerely,

/s/ Joan C. Wood

Joan C. Wood

Vice President, Human Resources

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Ty Howton

October 23, 2012

Page 4 of 4

 

AGREED TO AND ACCEPTED:

I accept the above written offer of employment under the terms in this letter.

 

Signature  

/s/ David Tyronne Howton

    Date: 10/26/2012

 

LOGO [g628320g38u50.jpg]